Citation Nr: 1759041	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation for carpal tunnel syndrome of the right upper extremity (also claimed as joint pains in hands and fingers to include arthritis) greater than 30 percent disabling.

2.  Entitlement to an evaluation for carpal tunnel syndrome of the left upper extremity (also claimed as joint pains in hands and fingers to include arthritis) greater than 20 percent disabling.

3.  Entitlement to an evaluation for residuals of right distal fibula fracture with stress syndrome to include right ankle pain greater than 10 percent from December 3, 2004 and greater than 30 percent from June 29, 2012.

4.  Entitlement to an evaluation for tinea pedis greater than 0 percent disabling from December 3, 2004 and greater than 30 percent disabling from May 26, 2010.

5.  Entitlement to an evaluation for lumbosacral strain with degenerative disc disease and degenerative joint disease greater than 10 percent from December 3, 2004; greater than 20 percent from April 25, 2011; and greater than 40 percent from June 29, 2012.

6.  Entitlement to a compensable evaluation for restless leg syndrome or periodic limb movement disorder (also claimed as tingling, pulling pain of the legs, knee and thigh).

7.  Entitlement to a compensable evaluation for radiculopathy of the sciatic nerve of the left lower extremity from December 3, 2004 to March 6, 2006, and to a rating in excess of 10 percent thereafter.    

8.  Entitlement to an evaluation for arthritis of carpometacarpal joint of right side greater than 10 percent disabling.  

9.  Entitlement to a compensable evaluation for epicondylitis of the right elbow from August 1, 2012 to October 12, 2012, and to an evaluation greater than 20 percent thereafter.  

10.  Entitlement to a compensable evaluation for epicondylitis of the left elbow from August 1, 2012 to October 12, 2012, and to an evaluation greater than 10 percent thereafter.  

11.  Entitlement to a compensable evaluation for tenosynovitis of ulnar and radial styloid process of right hand.

12.  Entitlement to service connection for ventral hernia including scar from ventral hernia surgery as secondary to obesity.

13.  Entitlement to service connection for inguinal hernia as secondary to obesity.
 
14.  Entitlement to special monthly compensation (SMC) based on Loss of Use of an upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The Veteran requested hearings before the RO and before the Board.  He withdrew his request for a Board hearing in multiple statements of record dated until as recent as June 2017.  In August 2010, he testified before the RO in a personal hearing (a transcript of the hearing is included in the record).  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and pertinent evidence has been added to the record since the most recent Statements of the Case (SOCs) pertaining to the appealed issues, and has been considered pursuant to the Veteran's August 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).  

The Veteran has appealed several issues in addition to the issues numbered above.  The issues have not been certified to the Board.  The appealed but uncertified issues are - evaluation of bilateral plantar fasciitis with bilateral foot strain, evaluation of migraine headaches, evaluation of degenerative joint disease of the right knee, evaluation of obstructive sleep apnea, evaluation of keratoconjunctivitis scicca (dry eyes), service connection for obesity, and claims to reopen service connection for left knee and bilateral hip disabilities.  

Statements in the record suggest that certain of these appealed but uncertified claims may have been withdrawn by the Veteran (see e.g., Veterans Benefits Management System link dated December 19, 2012).  However, the record does not contain an express withdrawal of these claims.  As such, these issues are considered appealed issues.  The Board will not take action on these issues at this time, however.  The issues are not ripe for Board review because they have not been certified to the Board.  

When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the issues cited above, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issues will be the subject of a later Board decision as appropriate.

As will be detailed further below, the Veteran, in October 2016, expressly withdrew from appellate consideration his increased rating claims for bilateral carpal tunnel syndrome (CTS).  In the withdrawal, he also clearly indicated that he continued to seek service-connected disability compensation for arthritic changes throughout the upper extremities.  As this particular issue - i.e., arthritic changes throughout the upper extremities -has not been adjudicated by the RO, and is therefore not in appellate status, it is referred to the RO for appropriate development.  38 C.F.R. § 19.9 (b).   

In the decision below, the Board will dismiss the increased rating claims for bilateral CTS.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the appealed issue regarding evaluation of carpal tunnel syndrome of the right upper extremity is requested.

2.  On October 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the appealed issue regarding evaluation of carpal tunnel syndrome of the left upper extremity is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the issue regarding evaluation of carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of the issue regarding evaluation of carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an October 2016 statement to VA, the Veteran withdrew from appellate consideration the claims regarding increased ratings for bilateral carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues and each will be dismissed below.  


ORDER

The claim for a higher evaluation for carpal tunnel syndrome of the right upper extremity is dismissed.  

The claim for a higher evaluation for carpal tunnel syndrome of the left upper extremity is dismissed.  


REMAND

The issues remaining on appeal are remanded for the following reasons:

First, the increased rating claims for lower back disability and for residuals of right distal fibula fracture must be remanded for clarification.  In a January 2015 statement, the Veteran indicated that he had earlier withdrawn these claims from appellate consideration.  In the same statement, however, he described the severity of his disorders, thereby indicating that higher ratings were warranted.  It is not clear to the Board whether he in fact withdrew these issues earlier (no express withdrawal is in the record) or, if not, whether he now wishes to withdraw the claims.  On remand, the RO should locate and include in the record the express withdrawal referred to by the Veteran in his January 2015 statement.  If an express withdrawal does not exist or cannot be located, the RO should clarify with the Veteran whether he desires to withdraw these claims.  

Second, additional medical examination should be provided for the increased rating claims regarding upper extremity disability.  Since the most recent VA examinations conducted in January and May 2015, the Veteran's lay assertions indicate a worsening of these disorders.  In a June 2015 statement, the Veteran described symptoms that differ significantly from findings noted in the VA reports, and thereby indicated a worsening of the upper extremity disorders - i.e., carpometacarpal joint of the right side, epicondylitis of the right elbow, epicondylitis of the left elbow, and tenosynovitis of ulnar and radial styloid process of right hand.  Similarly, he has indicated that the tinea pedis is worse than is reflected in the January 2015 VA examination report.  As the most recent medical examination into these claims was conducted nearly three years ago, new examinations should be provided.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Third, several issues before the Board are inextricably intertwined with remanded issues, the referred issue above, and/or with appealed but uncertified issues.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  The increased rating claim for residuals of right distal fibula fracture is inextricably intertwined with the appealed yet uncertified increased rating claim for plantar fasciitis (which the Veteran asserts is secondary to the right distal fibula fracture).  The increased rating claims for lower extremity radiculopathy and restless leg syndrome must be remanded because they are inextricably intertwined with the increased rating claim for lower back disability, which includes neurological symptomatology due to degenerative changes in the lumbar spine.  The service connection claims for hernias are inextricably intertwined with the appealed yet uncertified service connection claim for obesity, which the Veteran asserts caused his hernias.  The increased rating claims regarding upper extremity disability are inextricably intertwined with the service connection claim for upper extremity arthritis referred to the RO above.  Lastly, the claim for SMC due to the loss of use is intertwined with the claims regarding upper extremities.  See Smith, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in June 2015.  All records/responses received must be associated with the claims file.  

2.  Include in the claims file the withdrawal noted in the Veteran's January 2015 statement indicating that he withdrew from appellate consideration the increased rating claims for lower back and right fibula disabilities.  If it has been determined that either the statement does not exist or cannot be located, the RO should clarify with the Veteran whether he desires a withdrawal from appellate status of these two claims.  

3.  Schedule a VA examination to determine the current severity of the following service-connected disabilities - carpometacarpal joint of the right side, epicondylitis of the right elbow, epicondylitis of the left elbow, tenosynovitis of ulnar and radial styloid process of right hand, and tinea pedis.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the most recent SOCs should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental SOC.

As indicated earlier, several appealed and certified issues are inextricably intertwined with other remanded issues, appealed and uncertified issues, and with the referred issue noted above.  Specifically, the increased rating claim for residuals of right distal fibula fracture is inextricably intertwined with the appealed yet uncertified increased rating claim for plantar fasciitis (which the Veteran asserts is secondary to the right distal fibula fracture).  The increased rating claims for lower extremity radiculopathy and restless leg syndrome must be remanded because they are inextricably intertwined with the increased rating claim for lower back disability, which includes neurological symptomatology due to degenerative changes in the lumbar spine.  The service connection claims for hernias are inextricably intertwined with the appealed yet uncertified service connection claim for obesity, which the Veteran asserts caused his hernias.  The increased rating claims regarding upper extremity disability are inextricably intertwined with the service connection claim for upper extremity arthritis referred to the RO above.  Lastly, the claim for SMC due to the loss of use is intertwined with the claims regarding upper extremities.

Each of the intertwined issues should be decided together.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


